EXAMINER’S AMENDMENT

Examiner's Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Dr. Alexey Saprigin on 08/18/2022.


The application has been amended as follows: 
 	Claims 23-24 have been cancelled.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
 	The prior art of record fails to disclose or suggest a gas barrier film comprising: (i) a single layer polyester base film consisting of PBT or a PBT/PET blend containing at least 60 wt% PBT; (ii) an anchor layer in direct contact on the single layer polyester base film; (iii) an aluminum oxide or silicon oxide layer with the recited thickness in direct contact with the anchor layer; (iv) a gas barrier protective layer comprising a hydrolyzed reaction product of metal alkoxide and polyvinyl alcohol on said oxide layer; wherein the gas barrier film as a whole (including the anchor layer and the oxide layer and the gas barrier protective layer) has the recited MD shrinkage of 0.6% to less than 3% at 150 ºC after heating for 30 minutes (claims 1-2), or said films which also have the recited tensile elasticity modulus (claim 2), in view of the showings in the specification with respect to superior barrier retention after retorting and puncture strength.
    	JP 2005-097560 and ITO ET AL (US 2007/0009750) fail to specifically disclose or suggest polyester barrier films as a whole (i.e., after application of a metal oxide layer and a metal alkoxide-containing polyvinyl alcohol layer) with the recited MD shrinkage.
 	MATSUO ET AL (US 5,589,252) fail to disclose or suggest polyester barrier films as a whole (i.e., including an oxide layer and a metal alkoxide-containing polyvinyl alcohol layer) with the recited MD shrinkage.
 	TANAKA ET AL (US 2005/0100723) and JP 2004-162046 and WO 2009/154150 and MIYAJI ET AL (US 2009/0242026) and MIYAJI ET AL (US 2009/0139564) and GOTO ET AL (US 2018/0099451) and HASHIMOTO ET AL (US 8,642,715) fail to disclose or suggest polyester barrier films with the recited metal alkoxide-containing polyvinyl alcohol layer.
 	JP 2006-007566 and JP 2013-208915 and JP 2007-196550 and JP 2006-082319 and JP 2010-000678 and JP 08-318591 fail to disclose or suggest polyester barrier films as a whole (i.e., including an oxide layer and a metal alkoxide-containing polyvinyl alcohol layer) with the recited heat shrinkage.
 	JP 2011-143714 and JP 2009-202390 and JP 2015-150836 fail to disclose or suggest polyester barrier films as a whole (i.e., including an oxide layer and a metal alkoxide-containing polyvinyl alcohol layer) with the recited heat shrinkage, and also fail to disclose or suggest the recited metal alkoxide-containing polyvinyl alcohol layer.
 	WO 215/077197 fail to specifically disclose or suggest polyester barrier films as a whole (i.e., including an oxide layer and a metal alkoxide-containing polyvinyl alcohol layer) with the recited heat shrinkage or the recited metal alkoxide-containing polyvinyl alcohol layer.
 	TOKINOYA (US 10,696,017) fail to disclose or claim polyester barrier films with the recited heat shrinkage.
 	YAMAMURA ET AL (US 2011/0104437) fail to disclose or suggest polyester barrier films with a single layer polyester base layer consisting of PBT or a PET/PBT blend.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Vivian Chen whose telephone number is (571) 272-1506.  The examiner can normally be reached on Monday through Thursday from 8:30 AM to 6 PM.  The examiner can also be reached on alternate Fridays.   
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Callie Shosho, can be reached on (571) 272-1123. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. 
 	The General Information telephone number for Technology Center 1700 is (571) 272-1700.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

August 19, 2022

/Vivian Chen/
Primary Examiner, Art Unit 1787